Title: Thomas Jefferson to Patrick Gibson, 18 September 1819
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Dear Sir
						
							Monticello
							Sep. 18. 19.
						
					
					I wrote you on the 10th from Poplar Forest, and on my arrival here my first attentions are to the state of my notes in bank. I find that on the 28th of July I forwarded the last to you, and now therefore inclose one for 1700.D. for the bank of Virginia and of 2250.D. for that of the US. if I mistake the sums there is still time to correct them. I inclose also the one for 3000.D. in the bank of the US. endorsed for by my grandson.
					I have recently had full explanations of my situation with respect to my endorsement for Colo Nicholas, and I have reason to believe from your friendship that it will give you pleasure to learn that it is fully proved to me to be in his power to save me, and that too by an act of perfect justice, and that I have his most solemn assurances that I shall never be called on even to advance a single dollar.   I expected a package of Maccaroni Etc from Philadelphia, & a case of wine from Alexandria and presume the respective Collectors have called on you for the duties, and forwarded to you the articles. are they arrived?
					
						Your’s respectfully & affectionately
						
							Th: Jefferson
						
					
				